Citation Nr: 0001947	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability as a result of surgical treatment at a 
Department of Veterans Affairs facility in September 1987.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1995, in which the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability as a result of surgical treatment at a 
VA medical facility in September 1987.  The veteran 
subsequently perfected an appeal of that decision.

In a June 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In September 1987, the veteran was treated at a VA 
medical facility for detachment of the left retina, and 
surgery was performed on September 25, 1987.

2.  In March 1988 the veteran's left retina was noted to be 
totally detached and vision in the left eye was limited to 
light perception.

3.  The evidence of record does not establish that the 
veteran's total detachment of the left retina was caused by 
or related to treatment he received at a VA medical facility 
in September 1987.  


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a lack of appropriate treatment at a VA facility 
in September 1987 is not well-grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim filed in March 1995, the veteran asserts that on 
September 25, 1987, at a VA medical facility, he was operated 
on to repair a detached left retina.  He contends that when 
the bandages were removed from his eye after the operation, 
on September 27, 1987, that he had complete loss of vision in 
the left eye.  He additionally contends that in November 1987 
his vision was noted to be zero and that in March 1988 
records show that his retina was totally detached.  With 
regard to any assertion that this was the natural progression 
of a pre-existing eye condition, he contends that his right 
eye has also had surgery to repair a detached retina and that 
he still has adequate vision in this eye.  

Under 38 U.S.C.A. § 5107(a) (West 1991), all claimants 
seeking compensation, including those seeking compensation 
under 38 U.S.C.A. § 1151, have the initial burden of showing 
that their claim is well grounded.  Jimison v. West, 13 Vet. 
App. 75, 77 (1999).  For a claim filed under 38 U.S.C.A. 
§ 1151, prior to October 1, 1996, to be well grounded, the 
appellant must show: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as a 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.

The laws and regulations in effect at the time the veteran 
filed his claim provided that a veteran was entitled to 
additional compensation if he or she was injured as a 
consequence of hospitalization or treatment, and such injury 
or aggravation resulted in additional disability.  38 
U.S.C.A. § 1151 (West 1991).  Specifically, in pertinent 
part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) and the Federal Circuit Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently amended to 
again require fault on the part of the VA.  See 38 U.S.C.A. 
§ 1151 (West 1991 and West Supp. 1999).  

Nonetheless, cases filed prior to October 1, 1996, such as 
the veteran's, are governed by Gardner, and claimants are not 
required to show an element of fault on the part of VA.  
Jimison v. West, 13 Vet. App. 75, 77 (1999).  Accordingly, 
the ultimate issue before the Board is whether the VA's 
treatment of the veteran in September 1987 for a detached 
left retina resulted in the veteran's subsequent total 
detachment of the left retina and resultant loss of vision in 
the left eye.   

Turning first to the medical evidence, the record shows that 
on September 15-16 1987, the veteran had visual acuity of 
20/25 corrected in the left eye, with complaints of a black 
cloud in the superior field of his left eye.  He was 
diagnosed with a retinal detachment in his left eye.  It was 
noted in the veteran's reported medical history that he had a 
hole in the left retina which was repaired in June 1987 with 
cryotherapy.  On September 25, 1987, the veteran underwent 
surgical procedures of a vitrectomy, scleral buckle, radial 
sponge, membrane pealing, cryopexy both internal and external 
and a gas fluid exchange of the left eye.  The surgical 
report notes no problems and the veteran was determined to be 
in satisfactory condition at the conclusion of the surgery.  
Post-operative reports show that on September 26, 1987, the 
veteran complained of having a "ball" in his eye, but no 
air bubble was visualized on September 26 or 27, and the 
veteran reported a discontinuance of the discomfort on 
September 27.  On September 28, 1997, examination of the left 
eye showed an air bubble and positive subretinal fluid, but 
the veteran's intraocular pressure was normal and his visual 
acuity of the left eye was reported as 20/200 uncorrected.  
On September 29, 1987, no air bubble was noted, but the 
subretinal fluid was still present and on September 30, 1987, 
the veteran's retina was noted to be flat, but with a 
possibly troublesome fold overlying the sponge.  His visual 
acuity was 20/200.  He was discharged to home with directions 
on how to care for his eye.  The hospital summary report for 
his surgery notes the veteran's medical history, to include 
interscapular cataract extraction of the left eye in 1972.  
His post operative course was noted to be uneventful other 
than a mild intraocular pressure increase following surgery 
which was resolved with drug therapy.  At the time of 
discharge the retina was noted to be flat with a concave fold 
of the retina overlying the sponge but no traction.  Pinhole 
vision was noted to be 20/200.  

The next treatment record is from November 1987 wherein the 
veteran reported to the mental health clinic that his left 
retina had detached again the previous week and that the 
doctors wanted him to have surgery again the next day.  The 
record contains no evidence that this surgery took place.  A 
March 1988 treatment note shows that the veteran has total 
retinal detachment on the left with only light perception.  
This assessment is confirmed in subsequent medical evidence 
of record, with no change, including in a VA examination 
report dated in February 1995, which diagnoses phthisis, left 
eye, with loss of all useful vision, and failed detachment 
procedure, left eye.

In November 1997, the claims file was forwarded to the Chief 
of Ophthalmology Services of the VA medical facility for 
review and an opinion as to whether the veteran's September 
1987 surgery contributed to or caused his subsequent loss of 
vision of the left eye.  After a detailed discussion of the 
evidence of record, the examiner concluded that he could not 
"state with any assurance that the surgery which was 
performed in September 1987 resulted in any additional loss 
of visual acuity."  He further noted that no abnormalities 
of the macula or optic nerve which might limit vision were 
noted and indicated that the absence of follow-up notes prior 
to March 1988 prevent a more definite assessment.  

Additionally, he goes on to state that the "appearance" of 
the veteran's retinal detachment with the presence of fixed 
folds prior to surgery suggests "some degree of chronicity 
and the presence of early peri-retinal proliferation."  This 
would place the veteran in a "somewhat higher risk 
category" for re-detachment, and "may represent a more 
proximal cause of [the veteran's] visual outcome."  He also 
notes that if the veteran declined surgery for his "re-
detachment he virtually guaranteed his subsequent loss of 
vision."

Based on the evidence, the Board finds that the veteran has 
not provided any competent evidence to establish that he his 
current vision loss and total detachment of the left retina 
are causally related to the surgery performed on his left eye 
in September 1987 at the VA medical facility.  The post-
operative notes indicate some fluid, but the discharge notes 
contain no problems and do not support his contention that 
when the bandages came off he had no vision at all.  
Moreover, the November 1987 notation indicates that he had a 
re-detachment at that time, which would suggest an 
intervening event prior to his loss of vision.  Most 
significant, however, is the November 1997 medical opinion 
which essentially concludes that the record does not permit a 
definitive conclusion that the veteran's surgery resulted in 
his loss of vision, and suggests alternate causes as more 
probable bases for his current loss of vision in the left 
eye.  To support his claim, the veteran offers only his own 
lay opinion concerning a relationship between his current 
loss of vision and total detachment of the left retina and 
the September 1987 surgery.  The mere contentions of the 
veteran, no matter how well-meaning and sincere, without 
supporting medical evidence, will not constitute a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is not medically trained and, hence, is not qualified to 
offer a medical opinion attributing additional disability to 
VA care or hospitalization.  

With regard to the veteran's assertion that his current left 
eye blindness is related to the September 1987 surgery 
because he had similar surgery on the right eye without any 
resultant blindness, the Board finds that this argument also 
does not provide a medical basis for relating his current 
left eye disability with his September 1987 surgery.  There 
is no indication of record that the treatment and history of 
his right eye has any bearing on the etiology or causation of 
his current left eye blindness.  Again, as there is no 
competent evidence of a relationship between his right and 
left eye treatments, the veteran is not entitled to 
compensation for such disability under 38 U.S.C.A. § 1151.

Finally, the Board notes the veteran's repeated argument that 
he need not show negligence or fault on the part of VA in 
order to establish his claim and thus that the evidence of 
record is sufficient.  While he is correct that fault is not 
required to establish his claim, the evidence still must 
contain medical evidence of a nexus between his current total 
retinal detachment with loss of vision and his 1987 VA 
treatment.  As noted, no such medical evidence is in the 
record.  Accordingly, despite the fact that fault is not 
required, the record does not establish the necessary 
elements for a well-grounded claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed to be due to VA treatment in September 
1987.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the veteran has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 





ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of a lack of appropriate treatment at 
a VA facility in January 1986 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

